DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “[t]he present invention is directed to” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  Many of the recitations are narrative in a process type format, which is improper in a product claim.  For example, in claim 1, “the blade body portion remains substantially the same regardless of its vertical position” is narrative and indefinite.  Further, recitations such as “the same” and “its” are indefinite due to the equivocal nature of the terms.  The final phrase of claim 1, “as defined above” is awkward and indefinite.  The body of claim 20, “when affixed to a vehicle” is awkward and indefinite and does not appear to further limit parent claim 1, since no further structure is recited.  (Note the vehicle appears to be intended use only and not part of the invention.)  These are only examples of the indefinite language, not a comprehensive list.  Thorough review and appropriate amendments to the claims to remove the narrative language is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Recker et al. (U.S. Patent 6,105,682).
Recker discloses a blade leveling assembly including linkages and actuators (Figures 1-4).  The configuration of these linkages and actuators meet the structural recitations.  The device would be capable of moving the blade in the manner claimed.  This is all that is required in order to meet the narrative language regarding motion, as the claims are directed to an assembly, not a manner of moving the assembly.  Also note the 112 rejections, above.
Regarding claims 2-7, 11 and 12, the linkages and actuators are arranged as claimed.
Regarding claim 8, there is a ball joint.
Regarding claims 15 and 16, note that Recker is not useable without a vehicle.
Regarding claim 16, not that it is the leveling assembly, not the blade, that is the invention of Recker.  There is no patentable distinction with respect to the origin of the blade.  Note the 112 rejections above, as this is also a vaguely recited claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 13, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al, as applied above.
Recker does not disclose a spherical resilient bush; however, the examiner takes Official notice that these are well known in ball joints.  It would have been obvious to one of ordinary skill at the time of the invention to have used a spherical resilient bush with Recker in order to facilitate efficient and durable operation of the device.
Regarding claims 13 and 14, the examiner takes Official notice that it is well known to utilize stabilizing wheels positionable in operational and non-operational modes.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Recker as claimed in order to, for example, facilitate movement of the apparatus as desired.
Regarding claims 17-19, the examiner takes Official notice that it is known to arrange hook assemblies in order to facilitate quick and secure connections between implements and vehicles.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Recker as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent 10,323,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader versions of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671